          Case 1:20-cv-01577-JGK Document 30 Filed 07/31/20 Page 1 of 2




                                           Law Offices of
                            JAMES E. BAHAMONDE, P.C.
                                            2501 Jody Court
                                       North Bellmore, NY 11710
                                    Long Island Tel. (516) 783-9662
                                New York City Tel. (646) 290-8258
                                     Fax No. (646) 435-4376
                                   James@CivilRightsNY.com

                                                                       July 30, 2020

BY ECF


Hon. John G. Koeltl
Southern District of New York
500 Pearl St.
New York, NY 10007

                                       Re.     Rivera v. 170 Kingsbridge Pistilli LLC, et al.
                                               20cv01577 (JGK)(BCM)


Dear Judge Koeltl:

I represent Plaintiff Lisa Rivera and hereby file the instant status letter and respectfully request a
four-week extension of time to file a motion for a temporary restraining order and preliminary
injunction. This is Plaintiff’s second request for an extension of time.

On July 17, 2020, Plaintiff advised the court that the defendant landlord had provided notice to
Plaintiff stating the apartment building’s sole elevator was going to be taken out of service for up
to 16 weeks starting on July 27, 2020, and Defendants have denied Plaintiff, a mobility disabled
person who uses a wheelchair and lives on the third floor, a reasonable accommodation to
temporarily relocate to an available ground-floor unit. (See, Dkt. No. 16). As such, Plaintiff
sought leave to file an application for a temporary restraining order and preliminary injunction.
(See, id). On July 20, 2020, the court granted Plaintiff leave and ordered a hearing on July 22,
2020. (See, Dkt. No. 22). On the late evening of July 20, 2020, Defendant’s counsel contacted
my office and asked if Plaintiff would agree to not file the application, and requested an
opportunity to begin an interactive process to determine the necessary reasonable
accommodation needed by Plaintiff. Furthermore, Defendants affirmed it will stay the renovation
of the elevator and not take it out of service for at least two weeks. On July 21, 2020, the court
granted Plaintiff a 14-day extension of time to file an application for a temporary restraining
order and preliminary injunction. (See, Dkt Doc. 27).

Since July 21, 2020, parties have engaged in an interactive process to determine the necessary
reasonable accommodations required by Ms. Rivera. Presently, Defendants are still evaluating
          Case 1:20-cv-01577-JGK Document 30 Filed 07/31/20 Page 2 of 2

Law Offices of
James E. Bahamonde, P.C.
                                                                                       July 30, 2020
                                                                                         Page - 2 -


the requested accommodations, but have agreed to allow Ms. Rivera an opportunity to inspect a
vacant ground-floor unit in order to determine if she may need any additional reasonable
accommodations. 1 Accordingly, since our interactive process is not complete, Plaintiff
respectfully requests an additional four-week extension of time to file an application for a TRO
and preliminary injunction. 2 Additionally, Plaintiff respectfully submits she will file a status
letter on or before on August 27, 2020.


I thank you for your attention and consideration.

                                              Respectfully Yours,

                                              /s/ James E. Bahamonde

                                              James E. Bahamonde, Esq.


                                                           The time to file the temporary restraining
cc:                                                        order and a status report is extended to August 27,
Jonathan Farrell
                                                           2020.
Robert Plosky
                                                           SO ORDERED.
Meltzer, Lippe, Goldstein & Breitstone, LLP
                                                           New York, NY             /s/ John G. Koeltl
Attorneys for Defendants.
                                                           July 31, 2020          John G. Koeltl, U.S.D.J.




1
  Since Ms. Rivera uses a wheelchair for mobility, she asked Defendants the opportunity to
inspect the ground-floor unit so she can determine if it is readily accessible and usable to her.
2
 A four-week extension of time to file an application for a temporary restraining order and
preliminary injunction moves the deadline to September 3, 2020.
